Title: From George Washington to Richard Henry Lee, 15 March 1785
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Mount Vernon 15th March 1785

I have had the honor to receive your Excellencys favor of the 14th of Feby; and pray you to accept my thanks for the copy of the treaty with the Western Indians, with which you were so obliging as to furnish me.
From the accts given me last Fall (whilst I was on the Ohio) I did not expect such a cession of territory from the tribes that met. The Shawneese are pretty numerous; and among the most warlike of the Ohio Indians; but if the Subscribing Indians mean to keep good faith; and a treaty should be favorably negotiated with the more Southerly Indians; their spirit must yield, or, they might easily be extirpated.
The wisdom of Congress will now be called upon to fix a happy medium price on these Lands—and to point out the most advantageous mode of Seating them, so as that Law & good government may be administered—and the Union strengthened, & supported thereby. Progressive Seating, I conceive, is the only means by which this can be effected; and unless, in the scale of politic’s more than one new state is found necessary, at this time, the unit, I believe, would be found more pregnant with advantages than the decies. The latter if I mistake

not will be more advancive of individual interest, than the public welfare.
As you will have the untowardness, jealousy & pride which are characteristic of the Spanish Nation to contend with, it is more than probable that Mr Gardoque will give Congress a good deal of trouble, respecting the Navigation of the river Mississipi. To me, it should seem that, the true policy of that Goverment would be to make New Orleans a free mart, instead of shutting its ports. but their ideas of trade are very confined I believe.
I take the liberty of putting a letter under cover of this to Mr Lee —Mrs Washington offers her respectful compliments to you. I have the honor to be with great esteem & regard, Dr Sir Yr most obedt Hble Servt

Go: Washington

